Citation Nr: 1035313	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-20 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for diabetic retinopathy. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for diabetes 
mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 
1971. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which, in pertinent part, denied service connection for 
a bilateral hearing loss disability and diabetic retinopathy, and 
declined to reopen the previously denied claim for service 
connection for diabetes mellitus.  

The Board notes that in a May 2006 statement the Veteran 
filed a new claim for service connection for peripheral 
neuropathy secondary to diabetes mellitus.  This claim has 
not yet been adjudicated by the agency of original 
jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issues of whether new and material evidence has been received 
to reopen a claim for diabetes mellitus and entitlement to 
service connection for diabetic retinopathy are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

There is no competent evidence of a current hearing loss 
disability for VA compensation purposes. 


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
notice should generally be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  See 38 U.S.C. § 5103(a).  Compliance with the 
first Quartuccio element requires notice of these five elements.  
See id.  

Here, prior to the initial rating decision in this matter, 
letters sent to the Veteran in July 2005 and January 2006 
informed the Veteran of the first three elements of service 
connection and of the Veteran's and VA's respective duties for 
obtaining relevant evidence in support of his claim.  However, 
the letters did not provide notice regarding establishing the 
degree of disability or the effective date.  

In any event, a March 2006 letter informed the Veteran these last 
two elements (the establishment of the degree of disability of a 
service-connected disability and the effective date).  
Subsequently, in May 2007, the Veteran's claim for service 
connection for bilateral hearing loss was readjudicated, and a  
statement of the case (SOC) was issued.  Thus, the timing defect 
of the March 2006 notice was cured.  See Prickett v. Nicholson, 
20 Vet. App. 370 (2006) (holding that the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records, VA treatment records, 
and private treatment records have been associated with the 
claims file.  The Veteran has not identified any other 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the present claim.  In this regard, the Board 
notes that VA treatment records dated after 1989 are not in the 
file.  However, the Veteran has not indicated that he has 
received treatment at VA for a bilateral hearing loss disability 
or even mentioned treatment at VA in connection with this claim.  
The July 2005 and January 2006 letters gave him an opportunity to 
do so.  While VA has a duty to assist the Veteran in developing 
evidence pertinent to his claim, the Veteran also has a duty to 
assist and cooperate with VA in developing this evidence.  38 
C.F.R. § 3.159(c).  The duty to assist is not a one-way street.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus, the Board 
concludes that the duty to assist has been satisfied with respect 
to obtaining relevant evidence on the Veteran's behalf.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.  

Here, as will be discussed below, there is no competent evidence 
showing that the Veteran has a current bilateral hearing loss 
disability or that he has hearing loss that may be related to 
service.  Thus, the first McLendon element is not met, and an 
examination is not required to decide this claim. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

Analysis

The Veteran contends that he is entitled to service connection 
for a bilateral hearing loss disability resulting from acoustic 
trauma in service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  Id.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Additionally, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service after 
December 31, 1946, service connection for organic diseases of the 
nervous system, including sensorineural hearing loss, may be 
established on a presumptive basis by showing that the disease 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307; 
3.309(a).  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 C.F.R. §§ 3.307(d). 

In order to establish service connection for the claimed disorder 
on a direct basis, there must be competent evidence of (1) a 
current disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether 
elements are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Under the first Hickson element, there must be competent evidence 
of a current hearing loss disability.  In this regard, impaired 
hearing will be considered to be a disability under the laws 
administered by VA when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2009).  The Court has held that the threshold for normal hearing 
is from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993).  The auditory thresholds set forth in 
38 C.F.R. § 3.385 establish when hearing loss is severe enough to 
be service connected.  Hensley at 159.

In the present case, the Board finds that there is no competent 
evidence of a current hearing loss disability.  The Veteran's 
July 1971 separation examination indicates that his hearing was 
normal.  An audiogram reflected in this examination shows 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
/
10
LEFT
0
0
5
/
10

The Veteran's puretone thresholds at 3000 Hertz and the results 
of a speech recognition test were not recorded.  This audiogram 
shows that the Veteran's hearing was normal at separation.  See 
38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157.  

A June 1977 VA intake examination reflects that the Veteran did 
not have hearing loss at this time. 

In an August 1977 VA treatment record, the Veteran reported that 
his right ear felt stopped up since the morning he presented for 
treatment.  He stated that he had difficulty hearing from that 
ear but denied an ear ache or drainage.  On examination, both ear 
drums were clear and no drainage was noted.  The Veteran was 
diagnosed with early serous otitis media and prescribed 
antibiotics. 

In a July 1992 private treatment record, the Veteran reported a 
five-day history of a painful left ear.  It was noted that the 
Veteran had a little cerumen in his left ear.  No hearing loss 
was noted in this record. 

A November 1997 private treatment record reflects that the 
Veteran had an abraded ear canal from a Q-tip.  His hearing was 
found to be symmetrical.  No hearing loss was noted in this 
record.

A January 2001 private treatment record reflects that the Veteran 
reported a painful left ear and trouble hearing.  It was noted 
that the Veteran had Eustachian tube congestion of the left ear.  
The Veteran was put on medication for allergy relief.  The 
Veteran was to inform the physician if his condition did not 
gradually improve.

There are no other treatment records in the file pertaining to 
the Veteran's ears or hearing. 

The Board finds that there is no competent evidence of a right 
ear hearing loss disability.  The August 1977 VA treatment record 
shows that the Veteran's difficulty hearing out of his right ear 
was attributed to an ear infection which was treated with 
antibiotics.  The fact that it was treated with medication 
indicates that it was expected to improve.  The Veteran never 
reported any difficulties hearing out of his right ear 
thereafter, and the November 1997 private treatment record 
reflects that the Veteran's hearing was symmetrical.  Thus, there 
is no competent evidence of a current hearing loss disability 
with respect to the Veteran's right ear.  

The Board also finds there is no competent evidence of a left ear 
hearing loss disability.  While the Veteran reported trouble 
hearing in his left ear in the January 2001 private treatment 
record, this was found to be an acute condition ascribed to 
Eustachian tube congestion which was treated with allergy 
medication.  The treating physician implied that it was expected 
to improve with this medication.  The Veteran has not reported 
difficulty hearing from his left ear since that time. Thus, the 
evidence does not show that that the Veteran currently has left 
ear hearing loss. 

The Board notes that the Veteran is competent to state that he 
currently experiences hearing loss as this is a condition that 
can be readily perceived through lay observation alone.  See, 
e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); 
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, while 
the Veteran filed a claim in May 2005 for bilateral hearing loss, 
the Veteran has never actually stated that he currently 
experiences hearing loss.  Moreover, the Veteran does not have 
the medical training or expertise to determine whether he has 
hearing loss severe enough to be considered a disability under VA 
law.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

In any event, and of particular significance in the present 
appeal, is the fact that the claims folder contains no competent 
evidence of a hearing loss disability in either ear for VA 
compensation purposes.  38 C.F.R. § 3.385.  As such, the 
preponderance of the evidence is against a finding that the 
Veteran has a current hearing loss disability in either ear.  The 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  Without 
the present of a current disability, the claim must be denied.  
See Hickson, 12 Vet. App. at 253.  See also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (in which the Court held that, in the 
absence of proof of a present disability, there can be no valid 
claim).  

In fact, in reaching this decision, the Board finds, as the 
medical evidence of record illustrates, no evidence of a hearing 
loss disability in either ear at any time during the appeal 
period.  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) 
(which stipulates that a service connection claim may be granted 
if a diagnosis of a chronic disability was made during the 
pendency of the appeal, even if the most recent medical evidence 
suggests that the disability resolved).  

Even assuming that the Veteran does have a current hearing loss 
disability, there is no competent evidence indicating that it is 
related to service.  The Veteran argues that he sustained 
acoustic trauma in service when he was exposed to loud noise from 
bombing, explosions, mortars, and gunfire while serving in 
Vietnam as a Field Medical Assistant.  However, whether or not 
the Veteran was exposed to hazardous noise in service, his July 
1971 separation examination is negative for any hearing 
abnormalities, as discussed above.  Further, the June 1977 VA 
intake examination reflects that the Veteran did not have hearing 
loss at this time.  

With respect to the Veteran's right ear, the August 1977 VA 
treatment record reflects that the Veteran's right ear hearing 
difficulties did not begin until that morning, which indicates 
that he did not experience right ear hearing loss before that 
time.  As the Veteran did not complain of right ear hearing loss 
thereafter, there is no indication that this was other than an 
acute condition caused by otitis media which resolved with 
medication.  The fact that right ear hearing loss did not 
manifest until over 5 years since the Veteran's separation from 
service further indicates that it is not related to the Veteran's 
military service.  Thus, the preponderance of the evidence weighs 
against a finding that the Veteran has right ear hearing loss 
related to service. 

With respect to the Veteran's left ear, the Veteran did not 
report left ear hearing loss until 2001, which was attributed to 
congestion.  Thus, a period of about 30 years had passed between 
the Veteran's separation from service in 1971 and his first 
complaint of left ear hearing loss.  This long period of time 
weighs against a finding that left ear hearing loss is related to 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding that evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the Veteran's health and medical treatment during and 
after military service, as evidence of whether a condition was 
incurred in service).  Moreover, the fact that the treating 
physician found that it was caused by congestion indicates that 
it was not related to in-service noise exposure.  Thus, the 
preponderance of the evidence weighs against a finding that the 
Veteran has left ear hearing loss related to service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Thus, the benefit-of-
the-doubt rule does not apply, and service connection for a 
bilateral hearing loss disability must be denied.  See Hickson, 
supra; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 55. 


ORDER

Entitlement to service connection for a bilateral hearing loss 
disability is denied. 


REMAND

The May 2006 rating decision denied the Veteran's petition to 
reopen a claim for service connection for diabetes mellitus and 
his claim for service connection for diabetic retinopathy.  The 
Board finds that the Veteran has initiated a timely appeal of the 
denial of these claims and that, therefore, a remand is warranted 
for the issuance of an SOC addressing these issues. 

After the May 2006 rating decision was issued, the Veteran 
submitted a May 2006 statement indicating that he would "like 
reconsideration" regarding his claims for diabetes mellitus and 
diabetic retinopathy.  He also sent a June 2006 letter to his 
representative in Congress regarding his claim for diabetes 
mellitus.  This led to a July 2006 request from the Congressional 
representative regarding the status of the Veteran's claim.  In a 
September 2006 letter responding to this inquiry, VA stated that 
the Veteran's notice of disagreement (NOD) with the denial of 
this claim was now with the Appeals Team.  In other words, the RO 
indicated that it had accepted the May 2006 letter as a notice of 
disagreement.  

The Board finds that the Veteran's May 2006 statement, especially 
in light of the subsequent June 2006 letter to the Veteran's 
Congressional representative and the representative's subsequent 
question regarding the status of the Veteran's appeal, 
constituted a valid NOD with respect to these claims.  See 
38 C.F.R. § 20.201 (2009) (providing that a notice of 
disagreement is a written communication from a claimant or his or 
her representative expressing dissatisfaction with an 
adjudicative determination by the AOJ and a desire to contest the 
result).  Although the Congressional representative's question 
did not concern the Veteran's diabetic retinopathy claim, the 
Board finds that the Veteran's NOD encompassed this claim as 
well, as the same language was used in the May 2006 statement 
with respect to both issues.  

Accordingly, the Board finds that the Veteran filed a timely NOD 
with his diabetes mellitus and diabetic retinopathy claims.  See 
38 C.F.R. § 20.302(a) (2009).  However, an SOC has not been 
provided.

Thus, the petition to reopen the previously denied claim for 
service connection for diabetes mellitus, as well as the claim 
for service connection for diabetic retinopathy, must be remanded 
so that the AOJ may provide the Veteran with an SOC addressing 
these issues.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); & VAOPGCPREC 16-
92 (O.G.C. Prec. 16- 92).  These issues will be returned to the 
Board after issuance of the SOC only if the Veteran perfects an 
appeal of these claims by timely filing a substantive appeal.  
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. 
App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative 
with an SOC addressing the issue of whether 
new and material evidence has been received 
sufficient to reopen the previously denied 
claim for service connection for diabetes 
mellitus as well as the issue of entitlement 
to service connection for diabetic 
retinopathy.  The Veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of these issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b) 
(2009).  These claims should only be 
certified to the Board if the Veteran does 
indeed file a timely substantive appeal.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


